'EWIQH/(SGYQIRX*MPIH4EKISJ4EKI-(



                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION
                                                       CERTIFIED A TRUE COPY
                                                       KAREN MITCHELL, CLERK

 IN RE: DEPUY ORTHOPAEDICS, INC.,                         By s/*THOMAS DREW
 PINNACLE HIP IMPLANT PRODUCTS                              DEPUTY CLERK
 LIABILITY LITIGATION                              U.S. DISTRICT COURT, NORTHERN MDL No. 2244
                                                          DISTRICT OF TEXAS
                                                            August 19, 2020

                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO 339)



 On May 23, 2011, the Panel transferred 3 civil action(s) to the United States District Court for the
 Northern District of Texas for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 787 F.Supp.2d 1358 (J.P.M.L. 2011). Since that time, 1,796 additional action(s)
 have been transferred to the Northern District of Texas. With the consent of that court, all such
 actions have been assigned to the Honorable James Edgar Kinkeade.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Northern District of Texas and assigned to
 Judge Kinkeade.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Northern District of Texas for the reasons stated in the order of May 23, 2011, and, with the consent
 of that court, assigned to the Honorable James Edgar Kinkeade.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Northern District of Texas. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7 day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

                          %YK  

                                                       John W. Nichols
                                                       Clerk of the Panel




         Case 3:20-cv-00162-SLG Document 7 Filed 08/19/20 Page 1 of 2
'EWIQH/(SGYQIRX*MPIH4EKISJ4EKI-(




  IN RE: DEPUY ORTHOPAEDICS, INC.,
  PINNACLE HIP IMPLANT PRODUCTS
  LIABILITY LITIGATION                                                         MDL No. 2244



                      SCHEDULE CTO 339      TAG ALONG ACTIONS



    DIST       DIV.      C.A.NO.       CASE CAPTION


  ALASKA

     AK         3       20 00162       Dunlap v. Depuy Orthopedics Inc et al




          Case 3:20-cv-00162-SLG Document 7 Filed 08/19/20 Page 2 of 2
